Citation Nr: 1714520	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-14 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a separate compensable rating for a scar associated with service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1973 to October 1977.  

This matter is before the Board of Veteran's Appeals (Board) on appeal pursuant to a February 2015 Board decision when it exercised jurisdiction over the issue of entitlement to a separate compensable rating for a scar associated with a service connected lumbar spine disability.  

After the February 2015 remand, the matter was subsequently adjudicated by the Des Moines, Regional Office (RO) of the Department of Veterans Affairs (VA).  It is now back before the Board for appellate consideration.  



FINDING OF FACT

The Veteran does not have a scar associated with his service connected lumbar spine disability.  


CONCLUSION OF LAW

The criteria for a separate compensable rating for a scar on the back are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. See Shinseki v. Sanders, 129 S. Ct. 1696  (2009).  The Board acknowledges that as this appeal arises, the Veteran did not receive a notice that would assist him in developing a claim for his scar.  In February 2015, the Board granted the Veteran's increase rating claim for his lumbar spine disability.  Upon review of that issue, the Board noted a record of painful scarring in the Veteran's September 2013 VA examination report and remanded the claim for further development.  Although the Veteran was not provided with a VA notice to assist his claim, this defect was cured through a Supplemental Statement of Case issued by RO in May 2015.  In that letter, the Veteran was notified of the criteria for establishing service connection, the evidence required in that regard, and both the VA's and the Veteran's respective duties for obtaining evidence to develop his claim.  

With respect to the VA's duty to assist, that duty includes assisting in obtaining service medical records, other pertinent records, and providing an examination when necessary.  38 C.F.R. §3.159 (2016).  Pursuant to the February 2015 remand, the Veteran was contacted and scheduled for a VA examination to develop his claim relating to his back scar.  The record reflects that VA has made reasonable efforts to obtain relevant records.  

The Veteran has not alleged any notice deficiency during the adjudication of this claim.  Shinseki v. Sanders, 129 S. Ct. 1969 (2006).  The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

By way of history, the Veteran was granted a higher evaluation of 40 percent for his lumbar spine disability in a February 2015 Board decision.  There, the Board recognized that the Veteran may be eligible for a separate compensable rating for a scar that was noted in his September 2013 VA examination.  In that examination, the Veteran reported experiencing pain from a scar associated with his lumbar spine condition.  No further evaluation or description of the scar was provided by the examiner.  The Board opined that further examination of the scar was needed so that the Veteran may receive a separate compensable rating.  The examiner was instructed to describe any scar related to the service connected lumbar spine disability, including size, deepness, painfulness and disabling effects.  

The Veteran was subsequently scheduled for an April 2015 VA examination.  There, the VA examiner did not find a scar associated with the Veteran's back disability nor were there any records of a scar in the Veteran's medical history.  The Veteran indicated to the examiner that he did not have a scar and that the report of him having a scar related to his back disability is incorrect.  The Veteran also denies undergoing any surgeries involving his back.  The examiner acknowledged that the Veteran has had an epidural injection to the L4-L5 area of his back, but that the injection site left no scar.  The examiner concluded his report by stating that the Veteran's scar is less likely than not due to the Veteran's service connected back condition because the Veteran has no scar.  

The Board notes that the Veteran himself, denies ever having a back scar.  Based on the April 2015 VA examination, a separate compensable rating for a scar associated with his lumbar spine disability is not warranted.  



ORDER

Entitlement to a separate compensable rating for a scar associated with a service connected lumbar spine disability is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


